IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs April 19, 2016

        TRINIDAD MARTINEZ FLORES v. STATE OF TENNESSEE

               Appeal from the Criminal Court for Davidson County
                    No. 2010-C-2341      Seth Norman, Judge


                No. M2015-01504-CCA-R3-PC – Filed June 29, 2016


In 2011, a Davidson County jury convicted the Petitioner, Trinidad Martinez Flores, of
multiple offenses involving the possession and sale of more than 300 pounds of
marijuana. The trial court sentenced the Petitioner to fifty-six years of incarceration.
This Court affirmed the Petitioner‘s convictions and sentence on appeal. State v.
Trinidad Martinez Flores, No. M2012-00285-CCA-R3-CD, 2013 WL 3497644, at *1
(Tenn. Crim. App., at Nashville, July 11, 2011), perm. app. denied (Tenn. Nov. 13,
2013). The Petitioner filed a petition for post-conviction relief alleging that his trial
counsel represented him ineffectively. After a hearing, the post-conviction court denied
the petition. On appeal, the Petitioner contends his trial counsel failed to adequately
represent him, noting that the Board of Professional Responsibility subsequently
disbarred trial counsel for fraudulently billing the state. On appeal, we conclude that,
considering the weight of the evidence, counsel‘s representation did not prejudice the
Petitioner. As such, the Petitioner is not entitled to relief.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the Court, in which JOHN EVERETT
WILLIAMS and NORMA MCGEE OGLE, JJ., joined.

George W. Waggoner, III, Mt. Juliet, Tennessee, for the appellant, Trinidad Martinez
Flores.

Herbert H. Slatery III, Attorney General and Reporter; Meredith Devault, Senior
Counsel; Glenn R. Funk, District Attorney General; and Dan H. Hamm, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                       OPINION
                                        I. Facts
                                       A. Trial
      This Court summarized the facts supporting the Petitioner‘s convictions as
follows:

              In February of 2010 the Drug Enforcement Administration (DEA) in
      El Paso, Texas developed a truck driver as a confidential source (CS).
      Over the course of several interviews, the CS admitted that he was involved
      in the distribution or transportation of narcotics, cocaine, and marijuana to
      various cities and states across the United States. The CS further indicated
      that he was involved in ―picking up the proceeds derived from the sales of
      these narcotics from various locations and taking it back to Texas, to El
      Paso, which was smuggled back into Mexico or into Mexico to the drug
      trafficking organization.‖ The CS also stated that he had delivered
      approximately 1,000 pounds of marijuana to Tennessee and that he drove to
      Nashville ―at the end of January or the 1st of February, he couldn‘t recall at
      that time, and picked up approximately $200,000 and taken it back to
      Mexico or to Texas where it was smuggled back into Mexico.‖ The CS
      contacted the DEA again in February of 2010 and said that he had been
      recruited to drive to Nashville and pick up an additional $200,000 from an
      individual named ―Trini,‖ who was later identified as [the Petitioner]. [The
      Petitioner] was the individual in charge of the money in Nashville.

             On March 2, 2010, the CS met with Special Agent Dennis Mabry of
      the Tennessee Bureau of Investigation (TBI), who was assigned to the
      DEA, and another agent. A series of recorded phone calls were placed to
      [the Petitioner], and arrangements were made for the CS to meet with [the
      Petitioner] or a representative to pick up the $200,000. Special Agent
      Mabry explained that [the Petitioner‘s] telephone number had been given to
      the CS through the ―drug trafficking organization in Mexico.‖ The
      recorded calls were in Spanish and were monitored by Special Agent
      Mabry and another agent. The other agent translated the calls as they came
      in. A meeting took place at the Truck Stops of America located off of Exit
      62 on Interstate 24 at Old Hickory Boulevard in Davidson County. Special
      Agent Mabry testified:

             Once we decided to have the meeting location, the CS went to
             that location under our control, a surveillance team was in the
             area. Over the next several hours there were several phone
             calls between the individual known as Trini [the Petitioner]
             and the confidential source, or truck driver, debating whether
             it should be done that day or the next day.
                                            2
       At approximately 9:30, [the Petitioner] had contacted the
       tractor trailer driver and said that he was going to send a
       female in his place and she would be driving a Nissan Altima,
       gray. From that point, a few minutes later, we observed a
       female driving a gray Nissan Altima that pulled up next to the
       tractor trailer driver. The tractor trailer driver exited his
       vehicle and went over to the passenger side of the Nissan
       Altima and retrieved a boot box, just a big box that you use
       when you buy boots, which we later determined contained
       U.S. currency. From that point, the Nissan Altima departed
       the area and was followed by a surveillance team back to
       4612 Arapaho Court here in Davidson County.

       ***

       From that point the CS was followed to a secure location and
       we, we being the police, took possession of the boot box
       containing the U.S. currency, we placed it in an evidence
       envelope, and the CS was allowed to return to Texas.

       Special Agent Mabry testified that the box contained approximately
$200,000 which was then forwarded to El Paso, Texas, ―in [cooperation]
with the DEA in El Paso, which then gave the money back to the [CS]
under controlled conditions, and then we delivered it to the organization —
to a representative of the organization so the money was eventually
smuggled back into Mexico or in Mexico.‖ Special Agent Mabry testified
that the money was allowed to be smuggled back into Mexico in order to
―keep the investigation alive so we could target this organization or conduct
an investigation because they were a major narcotics distributor in this
area.‖ He said that the head of the drug organization lived in Cancun,
Mexico.

       Special Agent Mabry testified that on March 10, 2010, he requested
a warrant for a wire tap order from Judge Seth Norman for [the Petitioner‘s]
telephone number that had been supplied by the CS. The request was
granted. Agent Mabry testified that on March 12, 2010, there was a series
of ―court authorized intercepts that occurred in which someone — the head
of the organization contacted the individual known as ‗Trini.‘‖ He and
other agents conducted surveillance in the area of Interstate 24, Exit 62, and
another truck driver arrived at the truck stop and met with the same woman
                                      3
as seen in the earlier transaction with the CS on March 1, 2010. However,
the woman was driving a Ford Excursion rather than the Nissan Altima.
Special Agent Mabry testified that the Ford Excursion had been seen earlier
at the Arapaho Address. When asked if the truck driver was stopped,
Special Agent Mabry testified: ―We felt at that time it was too early in the
investigation. We knew if we stopped the vehicle, seized the money or
arrested the individual, that the telephones would basically be dropped, and
we would have to start from scratch or end it.‖ Special Agent Mabry
testified that the driver of the Ford Excursion returned to the address at
4612 Arapaho Court in Antioch.

        Special Agent Mabry testified that while listening to wiretaps on
March 23, 2010, a call was intercepted in which an individual previously
known only as ―Trini‖ [the Petitioner] contacted the Mexican Consulate in
Atlanta, Georgia. When the Consulate asked for his full name, the caller
replied: ―Angel Gabriel Flores Perez.‖ The following day during another
call, the same person gave his address as 4612 Arapaho Court. Special
Agent Mabry testified that at some point during the drug investigation, he
learned that the ―source of supply in Mexico‖ had called [the Petitioner]
and told him to ―get rid of his telephone‖ due to a drug seizure by the DEA
in Chicago. Special Agent Mabry testified that Defendant had a total of
three different phones over the course of the investigation for which Special
Agent Mabry obtained wiretaps. He explained that individuals in the drug
organization would use ―Nextel Boost or boost phones. They are just
basically disposable phones, they have the Nextel capability or push-to-talk
capabilities.‖ Special Agent Mabry further testified that rather than
changing their phone numbers, the individuals would ―get rid of the entire
phone and buy a new phone because they are so cheap and disposable.‖

       Special Agent Mabry testified that in the month of April, he learned
through intercepted calls that a tractor-trailer containing approximately
1,500 pounds of marijuana was coming to the Nashville area. He said that
an individual flew into Nashville, and they began surveillance on the
individual the same morning. However, the individual learned that police
were following him, and police backed away hoping to save the
investigation. The load of 1,500 pounds of marijuana was diverted to
Dickson County, where it was seized by a local drug unit with the
assistance of another confidential informant other than the CS originally
involved in the case sub judice.


                                     4
        In May of 2010, another wiretap was initiated, and on May 5, 2010,
a call related to another load of narcotics was intercepted. Special Agent
Mabry testified that through court authorized intercepts, it was determined
that the drug organization was trying to orchestrate a load coming to
Nashville, and they were looking for a new location or a new warehouse
facility to use. Special Agent Mabry said:

              There was an individual that later we discovered or
      identified as Bobby Hunter, who was supposed to get this
      load of narcotics that was coming to middle Tennessee. The
      head of — the source of supply, or head of the organization in
      Mexico, contacted [the Petitioner] and wanted [the Petitioner]
      to look at this warehouse facility located over off of McNally,
      to see if he was — they would be happy with that warehouse.

             Once they got to that location, we intercepted — we
      had a court authorized intercepted call in which [the
      Petitioner] contacted the source of supply in Mexico and said
      that he was happy with the warehouse facility, and he gave
      some explanation and talked about it, but he mentioned that
      they had run off into a ditch, and as soon as the tow truck
      driver got there and got them out of the ditch, they would be
      able to move locations and go somewhere and look at
      something else.

              From that point, — I was able to hear the court
      authorized intercepted call so I go to that location and see a
      white Escalade that had run off the road into a ditch at the 431
      Atlas Drive address. I saw [the Petitioner] at that location in
      the passenger‘s seat, and I saw an individual later identified
      as Bobby Hunter driving the vehicle. The registration returns
      to Mr. Hunter. From that point, we were able to determine
      that, basically, the next tractor trailer load was going to come
      to that location.

       Special Agent Mabry testified that calls continued to be intercepted
from May 5 until May 28, 2010. He learned that [the Petitioner] was
―directing individuals to transfer or wire transfer money from locations,
various places across Nashville to Mexico and to the Cancun area, where
the source of the supply was.‖ Although he could not identify all of the
individuals who helped [the Petitioner], he identified [the Petitioner‘s] ex-
                                     5
wife or girlfriend, co-defendant Gabriela Perez, and co-defendant Gerardo
Torres as wiring money to Mexico. Special Agent Mabry testified that Ms.
Perez lived at 111 Old Hickory Boulevard off of Interstate 40 in Bellevue.

       Special Agent Mabry testified that on the morning of May 28, 2010,
co-defendant Bobby Hunter was observed through surveillance ―up and
moving.‖ Someone from co-defendant Hunter‘s residence went to ―a local
area‖ and rented a U–Haul truck that was taken back to the residence. Co-
defendant Hunter then ―did some running around to different locations‖ so
agents felt that a load of marijuana would be coming into the area. Special
Agent Mabry testified that the U–Haul truck eventually left the residence
and went to the warehouse at 431 Atlas Street. Special Agent Mabry drove
to Atlas Street and observed a man later identified as co-defendant Phillip
Smith with the U–Haul truck. He then left Atlas Street and attempted to
locate co-defendant Hunter. Special Agent Mabry said: ―I came out at
McNally, which hooks up to Atlas, and turned right on Nolensville Road
and traveled south. I observed — I saw Mr. Hunter, and he appeared to be
escorting a tractor trailer.‖ He said that co-defendant Hunter was driving a
Cadillac Escalade that he had previously been seen driving, that was
registered to him, and it appeared that co-defendant Hunter was leading the
way to Atlas Street with a tractor-trailer following. There appeared to be
only one person in the tractor-trailer. Special Agent Mabry testified that
when he saw the tractor-trailer, it was within 1,000 feet of Croft Middle
School.

        Special Agent Mabry notified the surveillance team of his
observations, and he turned around and began following co-defendant
Hunter and the tractor-trailer. He said that there was only one person in the
tractor-trailer. Special Agent Mabry testified that prior to seeing the
tractor-trailer on May 28, 2010:

       In one of the court authorized intercepts, when [the
       Petitioner] was in contact with the Mexican telephone or
       source of supply in Mexico, the source of supply informed
       [the Petitioner] that he needed to deposit money into a Bank
       of America account, and he gave him the name of Baez, Mr.
       Lazaro Baez. So [the Petitioner] was supposed to deposit that
       money into Mr. Baez‘s account.

        Special Agent Mabry testified that co-defendant Hunter and the
tractor-trailer driver drove to 431 Atlas Street, and he drove to a nearby
                                     6
warehouse facility upon a hill in order to observe the area. Other
surveillance units were also in the area. Special Agent Mabry testified that
the tractor-trailer backed up next to the door of the warehouse, and a garage
door was opened. The U–Haul was also backed up so that the trucks were
―back to back.‖ Special Agent Mabry observed individuals ―walking
around the truck and begin throwing items from the tractor trailer into the
U–Haul, [in] bundles or bales.‖ He said:

              Then at that point, we decided that — we knew based
      off court authorized intercepts that marijuana was coming
      here, we knew they were using that location, and we knew
      that that was the marijuana. We moved in, and conducted an
      arrest or takedown.

      ***

              When I pulled up to conduct the arrest or takedown
      situation, I arrested an individual named Trujillo Duarte. I
      took him into custody. He was standing beside—on the west
      — if I‘m facing the U–Haul truck, he was facing the left side.

              As we pulled up, he knew that the police had arrived.
      He reached up and tried to pull down the door, the overhead
      door to the U–Haul trailer, but I placed him into custody. I
      went back to the right, and I saw three individuals that were
      in the tractor trailer itself, the trailer portion of the tractor
      itself. One of those individuals was Bobby Hunter, another
      one was identified as Phillip Smith on that date, and Mr. Baez
      was also in that trailer.

       Special Agent Mabry testified that after everyone was taken into
custody at Atlas Drive, he and others proceeded to co-defendant Hunter‘s
residence near Nolensville Road to conduct a search. At the residence,
agents found a handgun, large digital scales commonly used to weigh
marijuana for distribution, and bundles of rubber bands, which were
commonly used to bundle U.S. currency to send back to drug dealers.
According to information from the investigation, co-defendant Hunter was
to receive the shipment of marijuana.

     After searching co-defendant Hunter‘s residence, Special Agent
Mabry testified that he and other agents proceeded to co-defendant Gabriela
                                     7
Perez‘s apartment at 111 Old Hickory Boulevard. Special Agent Mabry
testified that she was involved in the distribution of money or wire transfers
for [the Petitioner‘s] group. Numerous copies of wire transfers and ―a little
bit under $10,000‖ were found at co-defendant Perez‘s apartment. Co-
defendant Perez indicated that the currency did not belong to her. Based on
intercepted calls, Special Agent Mabry testified that [the Petitioner] did not
keep all of the money with him because he would contact co-defendant
Perez and tell her to wire certain amounts of money. A table of calls was
prepared that corresponded with those wire transfers which were the basis
for Counts six through sixteen of the indictment. Special Agent Mabry
reviewed each wire transfer receipt and call from the table where [the
Petitioner] was either instructed to make the wire transfer or where he
contacted co-defendant Perez to direct the transfer.

        Through intercepted calls, Special Agent Mabry learned that [the
Petitioner] had found out about the ―takedown‖ and moved from his
address at 4612 Arapaho Court to a residence in Springfield located at 4502
Roy Cole Drive. The decision was then made to take [the Petitioner] into
custody. Special Agent Mabry testified that a search warrant was executed
on July 1, 2010, at the Springfield residence, and [the Petitioner] and co-
defendant Gerardo Torres were arrested. During the search of [the
Petitioner‘s] residence, additional wire transfer receipts were found for
transfers made to locations in Mexico. Special Agent Mabry testified
concerning the receipts and corresponding phone calls. A vehicle
registered to co-defendant Perez was also found at the residence. Special
Agent Mabry testified that a document was seized during the search
containing a ―telephone number, or an account number, that has got
Gabriela Perez on it and the amount, 6,145.‖ He explained that a FedEx
shipping bill was found at the residence with Gabriel Flores as the
recipient. It was believed that [the Petitioner] also went by that name, and
the bill listed the address of 4612 Arapaho Court. Special Agent Mabry
testified that the shipping bill was consistent with a telephone call that was
intercepted on March 24, 2010, concerning shipment of a hat. He said
some documents were also found bearing the name of co-defendant Lazaro
Baez with some amounts written on them, and there was also what
appeared to be a ―tally sheet or a bookkeeping idea commonly used by
narcotics dealers to keep up with narcotics going out and money coming
in.‖ [The Petitioner] later admitted that he was involved in a drug
trafficking organization and that he was the ―money side‖ of the
organization.

                                      8
       Special Agent Mabry testified that he intercepted ―at least 1,000‖
calls over the course of the investigation. A portion of the calls were
selected to illustrate Special Agent Mabry‘s testimony, and two transcripts
of the calls were admitted into evidence. Special Agent Mabry testified as
follows concerning those calls.

Calls from May 1, 2010
Call # 119, 12: 47 p.m. Central Time
An unknown female answered the phone, and [the Petitioner] asked for
Don Pachin. The female then replied, ―Oh, we are carrying some boxes in
Shelbyville [.]‖ [The Petitioner] said that his ―son‘s mother‖ was waiting
for [Mr. Pachin] in Nashville with one box.‖ The female replied, ―Yes, we
are going to carry this, and then we are going to go there.‖ [The Petitioner]
then told the woman to call when they were ―at the 199‖ where they could
meet. [The Petitioner] also gave the woman a phone number of ―615-578-
7384‖ and the name ―Gabriela.‖ The woman then asked if ―he‖ was
supposed to call ―Gabriela‖ when they were ―at 199,‖ and [the Petitioner]
replied, ―Yes.‖ Concerning the call, Special Agent Mabry testified:

       I felt like based off of my training, knowledge, experience
       through this investigation that there is money going to be
       exchanged. They are talking about a box, and money was
       going to be given to Gabriela. They were going to Exit 199,
       off Interstate 40, and meet when they got there.

       He said that Exit 199 off of Interstate 40 was very close to Gabriela
Perez‘s residence.

Call # 130, 3:35 p.m. Central Time
An individual named ―Pachin‖ called [the Petitioner] and asked, ―Is the box
very large?‖ [The Petitioner] responded, ―No, it is just a little box.‖ Pachin
then said, ―Ah, good let‘s talk — let me talk to — tell him/her to call me.‖
[The Petitioner] indicated that he would have ―him/her‖ call ―Pachin.‖

Call # 131, 3: 36 p.m. Central Time
[The Petitioner] called co-defendant Perez and told her to call ―Pachin.‖
Co-defendant Perez replied, ―Oh, but I am going to see him in the Marco
[sic] in the gas, leaving the 199.‖ [The Petitioner] then told co-defendant
Perez to ―[t]ell him that it is small.‖ Co-defendant Perez also said, ―Hey,
it‘s ready, it has arrived.‖ She then agreed to call ―Pachin.‖ Regarding the
call, Special Agent Mabry testified that co-defendant Perez was supposed
                                      9
to meet ―Pachin‖ at the Mapco gas station at Exit 199. Special Agent
Mabry also testified that no arrests were made at the time of the money
transfer because they thought it was a small amount of money being
transferred on May 1, 2010, and they ―didn‘t want to blow the whole
investigation over a small amount of money.‖

Calls from May 5, 2010
Call # 626, 11:20 a.m. Central Time
[The Petitioner] called ―Chicaharo,‖ who was identified as ―the head of the
organization, the source of supply in Mexico.‖ [The Petitioner] indicated
that he saw ―Temo‖ who gave him ―Four pesos.‖ ―Chicaharo‖ then
instructed [the Petitioner] as to the following, ―. . . Leave Bobby‘s [co-
defendant Hunter‘s] radio so they can take it to the land, and he is going to
take you to a warehouse that he rented so you can tell me if it is good or
not.‖ In interpreting the call, Special Agent Mabry testified:

      Basically, this is when Mr. Hunter locates the warehouse at
      431 Atlas, and the head of the organization wants [the
      Petitioner] to go out and do an inspection to make sure
      everything is cool here and get his approval so they can make
      a shipment of marijuana to Nashville.

Call # 677, 2: 00 p.m. Central Time
Special Agent Mabry testified that [the Petitioner] called ―Chicharo‖
concerning the warehouse and said: ―I was just with this guy ‗Bush.‘‖ Hey
I am here with the white guy, the white guy, no, the place is great. It is
awesome, it is really —. . . B–I–T–C–H–I–N–G here. It is like 6,000 by
6,000 feet. That is how big it is, . . .‖ Special Agent Mabry testified that
the following exchange then took place:

      Chicharo laughs and says, The place is good then?

      And [the Petitioner] replies, Yes, it is awesome, awesome, it
      is rentable. It is [unintelligible] but they are going to be late
      with the part with the wood I say, because sometimes it has
      all of the tools and it has I don‘t know what I say,
      [unintelligible]. Later in the afternoon the dude is coming to
      do the contract for the warehouse.

      Chicharo replies with, Perfect.

                                     10
       [The Petitioner] replies with, Hey what about the land, you
       said you wanted like 250,000 bars for it right?

       Chicharo replies, I told him to pay the 50,[ ], because we owe
       him 100 balls from a job that we had like five years ago.

       [The Petitioner] replies with, Ah, okay, that‘s okay. So he
       was telling me that we are going to, [ ], here, if here they do
       the check or do they send cash. I have to investigate that and
       it seems to me as if it were a doctor‘s right?

       Chicharo replies, Let me talk to the Chilango. Let me invite
       him to work and when he — Let me talk to Chilango and
       when he arrives and for the next week, [], next week and I
       will grab it.

       [The Petitioner] replies, oh yes, I‘m going to take him so he
       can look at it, [], he said yes, and that you said it was 250,000
       balls, we can have it appraised, but if it is like that by the
       Galatin, [sic], and the Old Hickory then it is worth some
       money, like 150[-]200 balls.

       Chicharo replies, okay.

       [The Petitioner] re[p]lies, Yes I will take here as soon as the
       tow truck arrives to take it out.

       Chicharo replies, All right then.

       Special Agent Mabry testified that at the time of the call, [the
Petitioner] was in a vehicle with co-defendant Hunter that had run off the
road at the entry of 431 Atlas Drive. Special Agent Mabry interpreted part
of the conversation that referred to owing someone ―100 balls from a job‖
as indicating that it was a drug debt from a prior transaction. He said, ―It is
coded language. It is common among narcotic traffickers to use coded
language when on the telephone.‖

Call # 689, 3:38 Central Time
[The Petitioner] asked Chicharo how long they will ―need where they are
going to put the wood‖ or the ―material for the warehouse.‖ Chicharo then
indicated that it would be there for three or four hours, and they were going
                                      11
to rent the warehouse for three months. He further said that he would need
the warehouse for the following Monday.

In interpreting the call, Special Agent Mabry testified:

       They are basically talking about how long they are going to
       need it, they are going to rent it for three months, the
       materials, meaning the narcotics, that are coming to town. He
       says no, but he wants to — Chicharo wants to speak with
       someone else in the organization before that, but he needs it
       for Monday.

Call # 690, 3:39 Central Time
[The Petitioner] told Chicharo that ―that guy will try to do the contract this
afternoon.‖ However, Chicharo said that he needed to ―talk to the Chilango
first.‖

Calls from May 8, 2010
Call # 899, 1:55 p.m. Central Time
[The Petitioner‘s] juvenile son answered the phone, and co-defendant Perez
said, ―Son, ask your dad if I am supposed to send Mingo‘s to Cancun as
well.‖ [The Petitioner‘s] son replied, ―Both of them to Cancun.‖ Co-
defendant Perez then indicated that she was looking for a Western Union
―because all of them were down[.]‖ Special Agent Mabry testified that the
call referenced wire transfers to Cancun, Mexico.

Call # 916, 537 p.m. Central Time
[The Petitioner] received a call from ―Mingo‖ and said that he needed to
give Mingo some codes. [The Petitioner] then gave Mingo code number
0266481705 and said, ―The sender is Luis Alvarado Hernandez.‖ [The
Petitioner] also gave ―Chayo‖ as the recipient. [The Petitioner] gave
―Mingo‖ a second code number of 5045563544 for the same amount, and
he indicated that the sender was co-defendant Perez, and Mingo was the
recipient. [The Petitioner] indicated that both wire transfers were sent
―Western Union, Elektra.‖ The numbers and senders of the wires transfers
corresponded with the chart prepared by Special Agent Mabry and Count
Six of the indictment.

Calls from May 9, 2010
Call # 1084, 4:43 p.m. Central Time

                                      12
[The Petitioner] called ―Danny‖ and said that he would give Danny the
code. The call ended while Danny was looking for a pen.

Call # 1085, 4:44 p.m. Central Time
Danny called [the Petitioner] back, and [the Petitioner] gave him a code
number of 271018133220 and the name of co-defendant Perez. [The
Petitioner] also mentioned an amount of 1,926. Danny also asked for [the
Petitioner‘s] address to send him the ―recipe book.‖ Special Agent Mabry
testified that the numbers given by [the Petitioner] and Danny related to
wire transfers.

Calls from May 26, 2010
Call # 2857, 6:10 p.m. Central Time
[The Petitioner] called co-defendant Gerardo Torres. Co-defendant Torres
told [the Petitioner] that he had just arrived in a car, and [the Petitioner]
said that ―Yahaira‖ would give him five pesos. [The Petitioner] then said
that he would give Yahaira‘s number to co-defendant Torres. Special
Agent Mabry testified that a peso is worth approximately a penny in U.S.
currency. Based on his training and experience, he concluded that Yahaira
would be giving codefendant Torres $500 rather than five pennies, ―just
based off of the wire transfers‖ and a receipt that was found for $500. He
said that [the Petitioner] and co-defendant Torres were talking in code.

Call # 2862, 7:01 p.m. Central Time
[The Petitioner] called co-defendant Torres and asked if the ―girl‖ had
called him, and codefendant Torres replied, ―Yeah she call[ed] me.‖ Co-
defendant Torres further stated ―that in a half an hour she would wait for
him at Cazuelas.‖ [The Petitioner] then said, ―When you grab that, tell me
so I can do something.‖

Call # 2863, 7:16 p.m. Central Time
Co-defendant Torres called [the Petitioner] and said, ―I [,] have them with
me.‖ [The Petitioner] then told him to go to the ―Arabic store‖ and send a
―little money‖ to ―by where the girls are.‖ [The Petitioner] and co-
defendant Torres agreed that co-defendant Torres would go to ―Limber
[spelled phonetically].‖ Special Agent Mabry testified that there is a Linbar
Road in Nashville near [the Petitioner‘s] residence on Arapaho Drive.

Call # 2864, 7:21 p.m. Central Time
Agent Mabry testified that during a call between [the Petitioner] and co-
defendant Torres, the following exchange took place:
                                     13
[Co-defendant] Torres says, Buddy, now, now yes. Tell me
how much, how much are you going to send to take out from
here?

[The Petitioner] says, Send, um 400, 490.

[Co-defendant] Torres says, 490?

And [the Petitioner] responds with, Yes or 480 send, no more.
The—you are going to send 480 but take out 500.

[Co-defendant] Torres says, Because there is here three
packet of five‘s but it look out one—I took out one. Three
packet of five‘s but I took out one.

And [the Petitioner] responds, Yes, exactly. Well the one you
took from there.

[Co-defendant] Torres replies, Yes.

[The Petitioner] says, Put four of—do you have something to
write the names of the girl?

And [co-defendant] Torres replies, no wait that is why, let
me, let me, let me. I have to count the money there. I am
going to go inside the store and I will tell you.

[The Petitioner] responds with, Just clear well that and put it
in the car.

[Co-defendant] Torres replies, Uh-huh. That is fine.

***

[The Petitioner] responds with, Is it real bulky?

[Co-defendant] Torres responds with, No, almost no. It‘s pure
twenty‘s.


                              14
      [The Petitioner] responds with, If it‘s to much to put in the
      bag — it doesn‘t fit all in the bag up front?

      [Co-defendant] Torres says, No. But that is fine.

      [The Petitioner] responds with, It is well secured?

      [Co-defendant] Torres says, Yes.

      [The Petitioner] then gave co-defendant Torres the name of
      Azusensa Morales and told him to ―send it to the City of
      Cuauhtemoc‖ by Intermex or ―send via Soriana.‖

Call # 2865, 7:29 p.m. Central Time
Co-defendant Torres told [the Petitioner] that he had the tracking number
and asked if [the Petitioner] wanted it while they were on the phone or
when Mr. Torres arrived home. [The Petitioner] indicated that he was
talking on another line and would call back. Special Agent Mabry testified
that it appeared from the conversation that [the Petitioner] and co-defendant
Torres lived together at the time.

Call # 2882, 8:23 p.m. Central Time
[The Petitioner] called co-defendant Torres and said, ―Hey are you bringing
the tracking number there?‖ Co-defendant Torres replied, ―Yes, buddy but
I am driving. Do, do you want the tracking number or what?‖ [The
Petitioner] then asked how long it would be until codefendant Torres
arrived home. He ultimately told co-defendant Torres to give him the
tracking number at the house.

Call # 2896, 9:30 p.m. Central Time
[The Petitioner] received a call from ―Mingo,‖ and gave Mingo a tracking
number of K271018279991. [The Petitioner] indicated an amount of 6,235,
and the sender would be Geraldo Vargaran–Torres. He directed Mingo to
collect it in Soriana, a state in Mexico.

Call # 2900, 9:39 Central Time
[The Petitioner] received a call from ―Cesar, Juanitos brother.‖ Cesar said,
―I was talking to the ‗namesake,‘ and he said to give you an account
number so you can deposit first thing tomorrow the $2,500, and so you can
send the money to Guadalajara for $1,000.‖

                                     15
Call # 2901, 9:40 Central Time
[The Petitioner] called Cesar who said,

      I spoke with him, and he already knows. If you want, you call
      and ask him. [Unintelligible] an account, with a Bank of
      America. So you can deposit tomorrow 2,500, and the other
      $1,000 you can send by Western Union, by Electra to
      Guadalajara.

Call # 2903, 9:41 Central Time
[The Petitioner] called Cesar and said, ―Give me the account number.‖
Cesar gave him a Bank of America account number of 8580517 in the
name of co-defendant Lazaro Baez. Special Agent Mabry testified that the
account number was the same number that he had seen written down on a
piece of paper found at [the Petitioner] residence on Roy Cole Road in
Springfield. The purpose of the call was for a deposit of $2,500.

       Sergeant Adrian Breedlove, a detective with the Brentwood Police
Department assigned to the DEA, received a call from his supervisor on
May 28, 2010, directing him to the area of Atlas Drive off Nolensville
Road in Nashville to look for a tractor-trailer. Sergeant Breedlove drove to
the area and saw a tractor-trailer backed up to a small warehouse. He also
saw several bales of marijuana being tossed out of the tractor-trailer into a
U–Haul truck. Sergeant Breedlove testified:

             I met with Special Agent Mabry and we got together at
      a location close by, one of the other warehouses close by, and
      we got our police vests so we were clearly marked as police
      officers. I got my AR–15 ready, and then when the signal
      was said to go, several of us in different cars drove into the
      parking lot.

             As I came up in my vehicle I turned on my blue lights
      and came down that passenger side of the tractor trailer that
      was shown in that photograph and ended up there kind of at
      the back of the trailer, up against the warehouse.

      ***

            When I first arrived the only person I saw was Duarte.
      Then as we were getting him, we saw — I saw, myself saw, a
                                     16
      couple or three people come out of the trailer, and Mr. Baez
      was one of the people that came out of the trailer.

      ***

             As I was driving up, I saw Mr. Duarte there in the back
      passenger‘s side of that trailer as it was backed in, on the side
      that I was driving up on. As I was driving up and turned my
      blue lights on, Mr. Duarte — it was almost slow motion the
      way he did it, but he just kind of reached behind him and
      started to pull the U–Haul door down just kind of slowly. He
      just pulled the thing down, and he turned back around and
      looked at me.

       Sergeant Breedlove took photographs of the scene and helped get the
bales of marijuana that were still in the tractor-trailer. A total of eighty-
seven bales of marijuana were seized. On cross-examination, Sergeant
Breedlove testified that [the Petitioner] and codefendant Torres were not
present at the warehouse.

      DEA Special Agent James West transported the marijuana to the
Metro Nashville Police Department‘s property room where he inspected
and weighed each bale of marijuana. He also took core samples from ten
randomly selected bales that were then sent to the DEA lab for testing. The
gross weight of the marijuana seized, including the wrapping, was 1,037
pounds. Greg Burgess, a forensic chemist with the DEA lab, tested the
samples which proved to be marijuana.

       Detective Merrill Beene, of the Murfreesboro Police Department and
also assigned to the DEA, testified that he conducted surveillance on the
Atlas Drive warehouse prior to the drug seizure. He drove to Green
Mountain Transportation, located on a hill, in order to observe the
warehouse. Detective Beene could see the backside of the warehouse and
observed the U–Haul truck pull in. He said:

      [T]he male exited the U–Haul truck and opened the gate, and
      then he closed the gate back. He drove to the far-right door,
      and he walked to the middle door, it‘s a door that you open,
      and unlocked the door and went inside, then he opened up the
      big door and then drove inside.

                                     17
               Detective Beene testified that the man remained inside the
       warehouse for approximately one hour until a white Escalade and a tractor-
       trailer arrived. The bay door opened, and the tractor-trailer backed up to
       the door. Four or five minutes later, a ―blue Sunfire vehicle‖ arrived and a
       black male and a white male exited that vehicle. The white male remained
       at the warehouse for ―maybe a minute or two‖ and then got back into the
       car and drove away. Detective Beene testified that the tractor-trailer driver
       then exited his truck, and everyone proceeded to the back of the tractor-
       trailer and the U–Haul truck. Detective Beene then saw objects being
       thrown from the tractor-trailer into the U–Haul. He transmitted his
       observations to the other officers involved in the investigation. Detective
       Beene testified that when he arrived at the warehouse, everyone had been
       taken into custody.

Flores, 2013 WL 3497644, at *1-13. Based upon this evidence, the jury convicted the
Petitioner of one count of conspiracy to sell 300 pounds or more of marijuana in a school
zone on September 1, 2009, one count of possession with intent to deliver 300 pounds or
more of marijuana in a school zone on May 28, 2010, one count of money laundering
occurring on March 1, 2010, and ten counts of money laundering committed in May
2010. The trial court sentenced the Petitioner to a total effective sentence of fifty-six
years in the Tennessee Department of Correction. On appeal, this Court affirmed the
Petitioner‘s convictions and sentence. Id. at *1.

                         B. Post-Conviction Proceeding

       In 2013, the Petitioner filed a petition for post-conviction relief claiming that his
trial counsel (―Counsel‖) was ineffective for failing to adequately prepare for trial,
effectively communicate with him, or provide him with discovery materials. He also
stated that Counsel was ineffective during the trial by falling asleep during the
proceedings. He noted that Counsel was subsequently disbarred for fraudulently billing
the State for hours spent representing indigent clients. The Petitioner contended that
Counsel‘s representation prejudiced him.

       The post-conviction court held a hearing on the petition, during which the
following evidence was presented: The Petitioner testified that he did not think that he
had effective representation at his trial. He said that he and Counsel ―never had a
conversation.‖ The Petitioner recalled that he had been confined for sixteen months
before his trial and said that Counsel never came to see him. The only time that the two
spoke was during court appearances for only five or ten minutes. He estimated that
during the total pendency of his case he and Counsel did not speak for even an hour. He
further stated that he sent Counsel letters, but that he never received a response. The
                                            18
Petitioner said that he and Counsel never discussed developments in his case or the
State‘s evidence.

       The Petitioner testified that he contacted the Board of Professional Responsibility
(―BPR‖) regarding Counsel‘s representation and specifically that Counsel was not
communicating with him. The BPR forwarded his letter of complaint to Counsel, who
ignored it. The Petitioner said that he asked Counsel during a court appearance for his
discovery, but Counsel simply showed him a ―disk.‖ The Petitioner said he finally
received his discovery in April 2012, after he had been sentenced, and an attorney other
than Counsel sent it to him.

       The Petitioner testified that Counsel did not prepare him for trial. He said that
Counsel also fell asleep during his trial. The Petitioner testified that Counsel never filed
a motion challenging the informant‘s reliability. The Petitioner also stated that Counsel
relayed to him the State‘s plea offer of twenty-five years, to be served at 30%. The
Petitioner initially rejected this plea, hoping that the State would make a lower offer. He
said that, when he discovered that Counsel was not working on his case, he wanted to
sign the plea agreement, and he informed Counsel of this fact.

       The Petitioner testified that Counsel was disbarred after his trial for fraudulently
reporting hours that he had worked.

      During cross-examination, the Petitioner testified that, at trial, one of his co-
defendants was found ―not guilty‖ while he and the other co-defendant were found guilty.

       The Petitioner agreed that, at the time of his arrest, he had been deported by the
United States government for being convicted of a felony and told not to return. He
reentered the country anyway.

        The Petitioner said that in the discovery materials he found ―several‖ things that
would have aided his defense. The first was that one of the charges against him was
possession, and he never possessed anything. He said he understood that he was charged
with conspiracy, but he said he was unsure whether that meant that he had to touch the
drugs to be in possession of them. He said that there were also calls in the discovery that
he supposedly made to Atlanta, but he never made those calls. The Petitioner was unsure
whether the jury heard these calls as evidence. He said, however, that he would have
liked to have reviewed the discovery with Counsel.

      The Petitioner testified that he did not make the trial court aware when Counsel
dozed off.

                                            19
       Kelly Young, one of the prosecutors involved in the Petitioner‘s case, testified that
the Petitioner was tried at the same time as two of his co-defendants. Mr. Young recalled
Counsel being appointed to represent the Petitioner, and he recalled the other attorneys
appointed to represent his co-defendants. Mr. Young stated that the State offered the
Petitioner twenty-five years, to be served at 30%, in exchange for a plea of guilty. He
made this same offer to his co-defendants. Mr. Young said that he provided Counsel
with discovery but there was nothing in the discovery that he would consider
―exculpatory evidence.‖

       Mr. Young agreed that the State did not present evidence that the Petitioner
actually touched or handled the drugs; rather that he was in charge of the money aspect of
the transactions by conducting wire transfers of money and other activities. Mr. Young
said that he did not introduce into evidence any call between the Petitioner and the
Mexican Consulate in Atlanta.

      Mr. Young testified that, at sentencing, the State argued for an enhanced sentence
based upon the fact that the Petitioner had been deported for committing a felony and
knowingly returned to the country and engaged in further criminal activity.

        Mr. Young said that he never observed Counsel fall asleep during trial. He said
that Counsel would lean back but that he appeared to be paying attention. Mr. Young
testified that he and Counsel discussed the overwhelming amount of evidence against the
Petitioner. Mr. Young said that, at one point, Counsel indicated that the Petitioner
wished to accept the plea offer. The offer, however, was dependent upon one of the co-
defendants also entering a plea of guilty. The co-defendant did not agree to enter a guilty
plea, so the plea negotiations stalled.

       During cross-examination, Mr. Young testified that he was unsure whether
Counsel challenged the State‘s independent verification of the transcripts of the
translation of the recorded phone calls.

       The post-conviction court entered a memorandum order, finding:

              The Petitioner contends that counsel was ineffective for failing to
       provide discovery and review evidence with Petitioner. The Petitioner
       specifically argues in his written petition that counsel failed to provide a
       copy of discovery and review the evidence with the petitioner or convey to
       him any plea offers for pre-trial settlement.

             Petitioner alleges that Counsel failed to provide a copy of discovery
       for him to review and failed to review the evidence with Petitioner.
                                            20
Petitioner testified at the evidentiary hearing that he was only able to obtain
a copy of discovery after his conviction and by contacting a different
attorney for assistance. However, Petitioner, having had access to the
discovery for his case for a number of years, was unable to testify as to how
he was prejudiced by denial of access to the discovery in his case. He
raises the issue of the record of a single phone call contained in the wiretap
evidence in this case, specifically a call to the Mexican Consulate in
Atlanta, Georgia. Petitioner denies making this call. However, Kelly
Young, one of the prosecutors for the State at the trial in question, testified
at the evidentiary hearing that no such call was introduced in evidence by
the State at trial, There were a multitude of other wiretap calls that were
presented at trial and Petitioner fails to show how this call, if it was
introduced, resulted in prejudice. This issue is without merit.

       Petitioner testified at the evidentiary hearing that Mr. Lane had
conveyed an offer of twenty-five (25) years to serve at 30%. Petitioner
further testified that he did not initially accept the offer in hopes of a more
favorable resolution, but that at some point before the date of trial he did
want to accept the offer. Mr. Young testified at the evidentiary hearing that
the offer was contingent on acceptance of the offer by one of Petitioner‘s
co-defendants, who did not choose to accept his offer.

       The following principles are inherent within this State's acceptance
of contingent plea agreements. There is no constitutional right of an
accused to plea bargain, and there is no duty of the State to engage in plea
negotiations. 22 C.J.S. Criminal Law § 3.66 (1989); Risner v. State, 88
of392 2003 Tenn. Crim. App., *13-14 (Tenn. Crim. App. June 30, 2003).
The State, as well as the persons accused, is entitled to have its rights
protected and, when several persons are charged jointly with a single crime,
the State is entitled to have the fact of guilt determined and punishment
assessed in a single trial, unless to do so would unfairly prejudice the rights
of the defendants. Id. (citing Woodruff v. State, 164 Tenn. 530, 51 S.W.2d
843, 845 (Tenn. 1932)). Petitioner does not contest the plea offer itself,
only that Counsel failed to successfully negotiate a non-contingent offer.
The court finds no deficiency of Counsel here.

       ....

       The Petitioner argues that counsel was ineffective for sleeping
periodically throughout the jury trial. However, no testimony or evidence
was presented at the evidentiary hearing on this matter concerning missed
                                      21
      objections or other possible prejudice against the Petitioner. Mr. Young did
      testify at the evidentiary hearing that he did not observe Mr. Lane sleeping
      during the course of the trial. Crediting the testimony of Mr. Young and
      without any evidence or testimony presented to show how counsel‘s alleged
      periodic sleeping prejudiced Petitioner; the Court finds this issue to be
      without merit.

The post-conviction court denied the Petitioner‘s petition. It is from this judgment that
the Petitioner now appeals.

                                      II. Analysis

       On appeal, the Petitioner contends that the post-conviction court erred when it
denied his petition because the proof was ―unchallenged‖ that Counsel failed to visit with
the Petitioner or prepare him for trial. The Petitioner further contends that Counsel was
ineffective because he did not respond to the Petitioner‘s letters, failed to provide him
with discovery materials, and fell asleep during the trial. He notes that Counsel was
disbarred after his trial. The State counters that the Petitioner failed to prove that
Counsel‘s representation was deficient or that he was prejudiced. We agree with the
State.

       In order to obtain post-conviction relief, a petitioner must show that his or her
conviction or sentence is void or voidable because of the abridgment of a constitutional
right. T.C.A. § 40-30-103 (2014). The petitioner bears the burden of proving factual
allegations in the petition for post-conviction relief by clear and convincing evidence.
T.C.A. § 40-30-110(f) (2014). Upon review, this Court will not re-weigh or re-evaluate
the evidence below; all questions concerning the credibility of witnesses, the weight and
value to be given their testimony, and the factual issues raised by the evidence are to be
resolved by the trial judge, not the appellate courts. Momon v. State, 18 S.W.3d 152, 156
(Tenn. 1999) (citing Henley v. State, 960 S.W.2d 572, 578-79 (Tenn. 1997)). A post-
conviction court‘s factual findings are subject to a de novo review by this Court;
however, we must accord these factual findings a presumption of correctness, which can
be overcome only when a preponderance of the evidence is contrary to the post-
conviction court‘s factual findings. Fields v. State, 40 S.W.3d 450, 456-57 (Tenn. 2001).
A post-conviction court‘s conclusions of law are subject to a purely de novo review by
this Court, with no presumption of correctness. Id. at 457.

       The right of a criminally accused to representation is guaranteed by both the Sixth
Amendment to the United States Constitution and article I, section 9, of the Tennessee
Constitution. State v. White, 114 S.W.3d 469, 475 (Tenn. 2003); State v. Burns, 6

                                           22
S.W.3d 453, 461 (Tenn. 1999); Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). The
following two-prong test directs a court‘s evaluation of a claim for ineffectiveness:

      First, the [petitioner] must show that counsel‘s performance was deficient.
      This requires showing that counsel made errors so serious that counsel was
      not functioning as the ―counsel‖ guaranteed the [petitioner] by the Sixth
      Amendment. Second, the [petitioner] must show that the deficient
      performance prejudiced the defense. This requires showing that counsel's
      errors were so serious as to deprive the [petitioner] of a fair trial, a trial
      whose result is reliable. Unless a [petitioner] makes both showings, it
      cannot be said that the conviction or death sentence resulted from a
      breakdown in the adversary process that renders the result unreliable.

Strickland v. Washington, 466 U.S. 668, 687 (1984); see also State v. Melson, 772
S.W.2d 417, 419 (Tenn. 1989).

       In reviewing a claim of ineffective assistance of counsel, this Court must
determine whether the advice given or services rendered by the attorney are within the
range of competence demanded of attorneys in criminal cases. Baxter, 523 S.W.2d at
936. To prevail on a claim of ineffective assistance of counsel, ―a petitioner must show
that counsel‘s representation fell below an objective standard of reasonableness.‖ House
v. State, 44 S.W.3d 508, 515 (Tenn. 2001) (citing Goad v. State, 938 S.W.2d 363, 369
(Tenn. 1996)). When evaluating an ineffective assistance of counsel claim, the reviewing
court should judge the attorney‘s performance within the context of the case as a whole,
taking into account all relevant circumstances. Strickland, 466 U.S. at 690; State v.
Mitchell, 753 S.W.2d 148, 149 (Tenn. Crim. App. 1988). The reviewing court should
avoid the ―distorting effects of hindsight‖ and ―judge the reasonableness of counsel‘s
challenged conduct on the facts of the particular case, viewed as of the time of counsel's
conduct.‖ Strickland, 466 U.S. at 689-90. In doing so, the reviewing court must be
highly deferential and ―should indulge a strong presumption that counsel‘s conduct falls
within the wide range of reasonable professional assistance.‖ Burns, 6 S.W.3d at 462.
Finally, we note that a defendant in a criminal case is not entitled to perfect
representation, only constitutionally adequate representation. Denton v. State, 945
S.W.2d 793, 796 (Tenn. Crim. App. 1996). In other words, ―in considering claims of
ineffective assistance of counsel, ‗we address not what is prudent or appropriate, but only
what is constitutionally compelled.‘‖ Burger v. Kemp, 483 U.S. 776, 794 (1987) (quoting
United States v. Cronic, 466 U.S. 648, 665 n.38 (1984)). Counsel should not be deemed
to have been ineffective merely because a different procedure or strategy might have
produced a different result. Williams v. State, 599 S.W.2d 276, 279-80 (Tenn. Crim.
App. 1980). ―The fact that a particular strategy or tactic failed or hurt the defense, does
not, standing alone, establish unreasonable representation. However, deference to
                                            23
matters of strategy and tactical choices applies only if the choices are informed ones
based upon adequate preparation.‖ House, 44 S.W.3d at 515 (quoting Goad, 938 S.W.2d
at 369).

        If the petitioner shows that counsel‘s representation fell below a reasonable
standard, then the petitioner must satisfy the prejudice prong of the Strickland test by
demonstrating there is a reasonable probability that, but for counsel‘s unprofessional
errors, the result of the proceeding would have been different. Strickland, 466 U.S. at
694; Nichols v. State, 90 S.W.3d 576, 587 (Tenn. 2002). This reasonable probability
must be ―sufficient to undermine confidence in the outcome.‖ Strickland, 466 U.S. at
694; Harris v. State, 875 S.W.2d 662, 665 (Tenn. 1994).

       In the case under submission, we conclude that the post-conviction court did not
err when it determined that the Petitioner had not proven by clear and convincing
evidence that he had received the ineffective assistance of counsel. The Petitioner
contends that his claims are unchallenged, but the post-conviction court found the
testimony of one of the prosecutors, Mr. Young, compelling. Mr. Young testified that he
did not observe Counsel sleeping during the trial and that it seemed that Counsel was
paying attention.

       As to the Petitioner‘s other claims, we conclude that he has not proven that he was
prejudiced. The evidence against him at trial was overwhelming. He was heard on
multiple phone calls ordering that money be transferred to different people involved in
the drug investigation. He secured a facility for the drugs, and he clearly held a role in
the drug organization. The Petitioner failed to show how receiving the discovery at an
earlier date would have aided in his defense. He similarly failed to show how
communicating with Counsel more frequently or being better prepared for trial would
have aided him. Counsel presented the only plea offer given by the State to the
Petitioner, but the offer included that one of the Petitioner‘s co-defendants also plead
guilty. The Petitioner‘s co-defendant refused to so do, and the offer expired. Further, the
Petitioner has failed to show a connection between Counsel‘s subsequent disbarment and
the Petitioner‘s claims of ineffective assistance of counsel.

        We conclude that the Petitioner has not proven that Counsel was ineffective and
that he was prejudiced by this ineffective representation. As such, we affirm the post-
conviction court‘s denial of the Petitioner‘s petition for post-conviction relief. He is not
entitled to relief.

                                     III. Conclusion


                                            24
       Based on the foregoing reasoning and authorities, we affirm the post-conviction
court‘s judgment.


                                              _________________________________
                                              ROBERT W. WEDEMEYER, JUDGE




                                         25